Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because most of the steps in the flowchart of fig. 5 do not contain any descriptive text; they are blank rectangles with nothing more than reference numerals. The rectangles need to summarize the operations performed at each step of the method. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites “delivering the generated inhibition signal to neurons in the same hierarchical level” (lines 5-6). However, there is no indication of what the hierarchical level is the same as. It is clear that the “generated inhibition signal” comes from “said neuron,” but there is no recitation of what hierarchical level said neuron is in, so “the same hierarchical level” is undefined.
Regarding Claim 3, it recites “the same hierarchical level” (line 3), which is indefinite for the same reasons as in claim 2.
Regarding Claim 4, it recites “a position corresponding to the same hierarchical level” (line 2), which is indefinite for the same reasons as in claim 2. In addition, the present claim recites “the location of said neuron in its neuronal map” (line 4). However, there is no recitation of a location at which said neuron resides, nor any recitation of how locations are arranged or described within the neuronal maps. So the locations in the neuronal maps are undefined, and it cannot be determined how positions correspond across neuronal maps.
Regarding Claim 5, it recites “the same hierarchical level” (line 5), which is indefinite for the same reasons as in claim 2.
Regarding Claim 6, it recites “increasing the conductance of a synapse” (lines 2-3). However, the present claim makes no previous mention of a synapse having a conductance. In addition, the present claim recites “. . . if the interconnected neuron generated a learning spike since the last time the first accumulator of said neuron was reset” (lines 4-5). There has been no previous mention of time or events occurring at certain times, so it is unclear what is meant by “the last time since . . .” Finally, the present claim recites “said conductance” (line 5), which is indefinite for the same reasons as “the conductance” in line 2.
Regarding Claim 7, it recites “the conductance w” (line 2), which is indefinite for the same reasons as “the conductance” in claim 6. In addition, many of the terms in the equations of the present claim are not defined or described by the claim. B (and – B) are not defined, so it cannot be determined what these quantities represent. And the inequalities state “B + GE 0, B – GE 0,” but the equations both include “- B”; they do not include B + or B -, so it is unclear how the inequality relates to the equations. It is also unclear what “+ w” and “- w” mean. The claim previously recites “the conductance w,” but does not define w with the + or – terms/operators. Since the + and – are written as subscripts, it is unclear if they represent addition and subtraction or if they denote different versions/variables of conductance.

Allowable Subject Matter
Claims 1 and 8-10 are allowed. None of the prior art teaches the two accumulators and their operations as recited by independent claim 1. Ma et al. (U.S. 2018/0075344) teaches a neural network that performs simultaneous learning and inferencing for classification or other tasks, which is one of the purposes of the applicant’s invention according to their specification. But Ma et al. does not employ two accumulators to accomplish the simultaneous operations. McBride et al. (U.S. 2018/0300617) teaches neurons in a neural network that have multiple accumulators for storing different contexts, but does not teach the spiking operations of the neurons as recited by the present claim. Claims 8-10 are allowed by virtue of their dependence on claim 1.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125